UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-54349 ACROBOO, INC. (Exact name of registrant as specified in its charter) 27-3074682 (I.R.S. Employer Identification No.) 3000 Bayport Drive Suite 250 Tampa, FL33607 (Address of principal executive offices, including zip code.) (813) 637-6900 (Registrant’s, telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES []NO [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES []NO [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES []NO [X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicated the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of June 30, 2012, the registrant had 1,624,732 shares of its common stock issued and outstanding. Table of Contents TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheets as at June 30, 2012 and September 30, 2011 3 Statements of Operations for the three and nine months ended June 30, 2012 and June 30, 2011 and from Inception (June 14, 2010) to June 30, 2012 4 Statements of Changes in Stockholders’ Equity for the period from Inception (June 14, 2010) to June 30, 2012 5 Statements of Cash Flows for the nine months ended June 30, 2012 and June 30, 2011 and from Inception (June 14, 2010) to June 30, 2012 6 Notes to Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 19 Item 4. Controls and Procedures. 19 PART IIOTHER INFORMATION Item1A. Risk Factors. 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 19 Item 6. Exhibits. 19 Signatures 21 Exhibit Index 22 -2- Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. ACROBOO, INC. (A Development Stage Company) Balance Sheets June 30, (Unaudited) September 30, (Audited) Assets Current assets: Cash and equivalents $ $ Accounts receivable - Total current assets Total assets Liabilities and Stockholders’ Deficit Current liabilities: Payable to related party Accounts payable and other current liabilities - Total current liabilities Total liabilities Stockholders’ deficit: Common stock, $.001 par value; 75,000,000 shares authorized; 1,624,732 shares issued and outstanding at June 30, 2012 and September 30, 2011 Additional paid-in capital Deficit accumulated during development stage Total stockholders’ equity Total liabilities and stockholders’ equity $ $ F-1 -3- Table of Contents ACROBOO, INC. (A Development Stage Company) Statements of Operations (Unaudited) For the three months ended June 30, For the three months ended June 30, For the nine months ended June 30, For the nine months ended June 30, Inception (June 14, to June 30, Revenue $ Cost of Sales Gross margin Expenses: Marketing and sales Salaries Contract labor General and administrative Total expenses Net loss $ Weighted average number of common shares outstanding - basic Net loss per share – basic $ F-2 -4- Table of Contents ACROBOO, INC. (A Development Stage Company) Statements of Changes in Stockholders’ Equity For the period from Inception (June 14, 2010) to June 30, 2012 (Unaudited) Common Stock Additional Paid in Deficit Accumulated During Development Shares Amount Capital Stage Total Balance at Inception, June 14, 2010 - $ - $ - $ - $ - Contributed Capital - - - Net loss for the period - - - Balance, September 30, 2010 - $ - $ $ $ Issuance of common stock - - Contributed Capital - - - Net loss for the period - - - Balance, September 30, 2011 $ Contributed Capital - - - Net loss for the period - - - Balance, June 30, 2012 $ F-3 -5- Table of Contents ACROBOO, INC. (A Development Stage Company) Statements of Cash Flows (Unaudited) For the nine months ended June 30, 2012 For the nine months ended June 30, 2011 Inception (June 14, 2010) to June 30, Cash flows from operating activities Net loss $ $ $ Adjustments to reconcile net loss to net cash used by operating activities: (Increase) decrease in accounts receivable - Increase in accounts payable and other current liabilities - Net cash used by operating activities Cash flows from financing activities Increase in payable to related party Increase in contributed capital Net cash provided by financing activities 359, 325 Net increase (decrease)in cash Cash, beginning of period - - Cash, end of period $ $ $ Supplemental disclosure of cash flow information: Shares issued to existing shareholders - F-4 -6- Table of Contents ACROBOO, INC. (A Development Stage Company) Notes to Financial Statements June 30, 2012 (Unaudited) NOTE 1 – FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows at June 30, 2012 and for all periods presented have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. It is suggested that these financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s September 30, 2010 audited financial statements filed therewith along with the amended S-1 registration statement.Operating results for the nine months ended June 30, 2012 are not necessarily indicative of the results that may be expected for the year ending September 30, 2012.The Company is a development stage company, as defined in FASB ASC 915 “Development Stage Entities.” NOTE 2 – GOING CONCERN These financial statements have been prepared in accordance with generally accepted accounting principles applicable to a going concern which contemplates the realization of assets and the satisfaction of liabilities and commitments in the normal course of business. The Company has an accumulated deficit since inception of $359,105. The Company has not generated significant revenues to date, and its ability to continue as a going concern is contingent upon the successful completion of additional financing arrangements and its ability to achieve and maintain profitable operations. Management plans to raise equity capital to finance the operating and capital requirements of the Company.Amounts raised will be used for further development of the Company’s products, to provide financing for marketing and promotion and for other working capital purposes.While the Company is putting forth its best efforts to achieve the above plans, there is no assurance that any such activity will generate funds that will be available for operations. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. These financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts, or amounts and classification of liabilities that might result from this uncertainty. NOTE 3 – SIGNIFICANT ACCOUNTING POLICIES The relevant accounting policies are listed below. Basis of Accounting The basis is United States generally accepted accounting principles. Cash and Cash Equivalents The Company considers all short-term investments with a maturity of three months or less at the date of purchase to be cash and cash equivalents. F-5 -7- Table of Contents ACROBOO, INC. (A Development Stage Company) Notes to Financial Statements June 30, 2012 (Unaudited) NOTE 3 – SIGNIFICANT ACCOUNTING POLICIES continued Use of Estimates In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period. Actual results could differ from those estimates. Advertising Advertising costs are expensed when incurred.The Company incurred $200, $54,400 and $84,230 of sales and marketing expenses, including advertising, for the three months and nine months ended June 30, 2012 and from inception (June 14, 2010) to June 30, 2012, respectively.For the three and nine months ended June 30, 2011, sales and marketing expenses, including advertising were $10,120 and $22,760. Income Taxes The Company maintains deferred tax assets that reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes. These deferred tax assets consist of net operating loss carryforwards. The net deferred tax asset has been fully offset by a valuation allowance because of the Company’s history of losses. Utilization of operating losses and credits may be subject to substantial annual limitation due to ownership change provisions of the Internal Revenue Code of 1986, as amended and similar state provisions. The annual limitation may result in the expiration of net operating losses and credits before utilization. The income tax provision for the three months and nine months ended June 30, 2012 and 2011 and from inception (June 14, 2010) to June 30, 2012 was as follows: For the nine months ended June 30, 2012 For the nine months ended June 30, 2011 From Inception (June 14, 2010) to June 30, 2012 Current Tax Provision: Federal: Taxable income $ - $ - $ - Total current tax provision $ - $ - $ - Deferred Tax Provision: Federal: Loss carryforwards $ $ $ - Loss for the period $ $ $ Net loss carryforward Less valuation allowance Total net deferred tax assets $ - $ - $ - F-6 -8- Table of Contents ACROBOO, INC. (A Development Stage Company) Notes to Financial Statements June 30, 2012 (Unaudited) NOTE 3 – SIGNIFICANT ACCOUNTING POLICIES continued The company had the following deferred income tax assets as of June 30, 2012 and September 30, 2011: June 30, 2012 September 30, 2011 Net deferred tax assets $ Less: Valuation allowance Total net deferred tax assets $ - $ - The company provided a valuation allowance equal to the deferred income tax assets for the period ended June 30, 2012 and September 30, 2011 because it was not known whether future taxable income will be sufficient to utilize the loss carry forwards. The company did not identify any material uncertain tax positions. The company did not recognize any interest or penalties for unrecognized tax benefits. The federal income tax returns of the company are subject to examination by the IRS generally for three years after they file. Year end The Company’s fiscal year-end is September 30. Net Loss per Share Basic loss per share includes no dilution and is computed by dividing loss available to common stockholders by the weighted average number of common shares outstanding for the period. Dilutive loss per share reflects the potential dilution of securities that could share in the losses of the Company. Because the Company does not have any potentially dilutive securities, the accompanying presentation is only of basic loss per share. Fair Value of Financial Instruments Fair value estimates discussed herein are based upon certain market assumptions and pertinent information available to management as of June 30, 2012. The respective carrying value of certain on-balance-sheet financial instruments approximated their fair values. These financial instruments include cash. Fair values were assumed to approximate carrying values for cash because they are short term in nature and their carrying amounts approximate fair values. Recent Accounting Pronouncements The Company’s management has evaluated all the recently issued accounting pronouncements through the filing date of these financial statements and does not believe that any of these pronouncements will have a material impact on the Company’s financial position and results of operations. F-7 -9- Table of Contents ACROBOO, INC. (A Development Stage Company) Notes to Financial Statements June 30, 2012 (Unaudited) NOTE 4 - STOCKHOLDERS’ EQUITY (DEFICIT) The Company is authorized to issue 75,000,000 shares of its $0.001 par value common stock. On June 14, 2010, a director of the Company contributed capital of $325 for incorporating fees. Such contribution is not expected to be repaid. On July 21, 2010, a director of the Company contributed capital of $2,750 for audit fees. Such contribution is not expected to be repaid. On October 28, 2010, a director of the Company contributed capital of $1,500 for audit fees. Such contribution is not expected to be repaid. On February 25, 2011, the parent company (Jagged Peak, Inc.) of AcroBoo, Inc. contributed capital of $41,425 for payroll, sales and marketing, and other general and administrative costs. Such contribution is not expected to be repaid. On April 29, 2011, the parent Company (Jagged Peak, Inc.) of AcroBoo, Inc. contributed capital of $20,500 for payroll, sales and marketing, and other general and administrative costs. Such contribution is not expected to be repaid in full. On May 27, 2011, the parent Company (Jagged Peak, Inc.) of AcroBoo, Inc. contributed capital of $19,060 for payroll, sales and marketing, and other general and administrative costs. Such contribution is not expected to be repaid in full. On September 30, 2011, the parent company (Jagged Peak, Inc.) of AcroBoo, Inc. contributed capital of $10,050 for payroll, sales and marketing, and other general and administrative costs. Such contribution is not expected to be repaid in full. On December 30, 2011, the parent company (Jagged Peak, Inc.) of AcroBoo, Inc. contributed capital of $34,990 for payroll, sales and marketing, and other general and administrative costs. Such contribution is not expected to be repaid in full. On November 9, 2010, the Company filed a Registration Statement with the U.S. Securities and Exchange Commission (“SEC”) on Form S-1.The Registration became effective on April 7, 2011. On November 9, 2010, the Company filed a Registration Statement with the U.S. Securities and Exchange Commission (“SEC”) on Form S-1.The Registration became effective on April 7, 2011. On May 10, 2011 Jagged Peak (the former parent corporation) spun off the Company. As part of the spin off agreement, Jagged Peak shareholders received one (1) share of AcroBoo common stock for every ten (10) shares of Jagged Peak owned on May 10, 2011, the record date, for a total of 1,624,732 shares of Common Stock issued and outstanding. As of June 30, 2012, 1,624,732 shares of the Company’s Common Stock are issued and outstanding. F-8 -10- Table of Contents ACROBOO, INC. (A Development Stage Company) Notes to Financial Statements June 30, 2012 (Unaudited) NOTE 5 - RELATED PARTY TRANSACTIONS The Company does not lease or rent any property.Office services are provided without charge by a director.Such costs are immaterial to the financial statements and, accordingly, have not been reflected therein.The officers and directors of the Company are involved in other business activities and may, in the future, become involved in other business opportunities.If a specific business opportunity becomes available, such persons may face a conflict in selecting between the Company and their other business interests.The Company has not formulated a policy for the resolution of such conflicts. AcroBoo, Inc. formed by Jagged Peak, Inc. (“Jagged Peak”) on June 14, 2010 as an entity without share capital. Certain executives and owners of Jagged Peak stock hold a majority ownership share in AcroBoo.Due to insufficient sources of funds, Jagged Peak contributed approximately $34,990 and $49,610 during the nine months ended June 30, 2012 and June 30, 2011, respectively. As of June 30, 2012 and September 30, 2011 AcroBoo had an outstanding balance payable to Jagged Peak of $227,100 and $34,620, respectively.Included in the balance payable to Jagged Peak is $64,500 of labor costs charged by Jagged Peak to Acroboo for work performed by Jagged Peak on behalf of Acroboo during the six-months ended March 31, 2012. These costs are included in Salaries on Acroboo’s financial statements.Further, as of January 1, 2011, Jagged Peak transferred its ownership in two bank accounts with a balance of $3,264 for no consideration. NOTE 6 - SUBSEQUENT EVENT None. F-9 -11- Table of Contents ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Forward-Looking Information We may from time to time make written or oral “forward-looking statements” including statements contained in this report and in other communications by us, which are made in good faith by us. These forward-looking statements include our statements of plans, objectives, expectations, estimates and intentions, which are subject to change based on various important factors (some of which are beyond our control).The following factors, in addition to others not listed, could cause our actual results to differ materially from those expressed in forward looking statements: the strength of the domestic and local economies in which we conduct operations, the impact of current uncertainties in global economic conditions and the ongoing financial crisis affecting the domestic and foreign banking system and financial markets, including the impact on our suppliers and customers, changes in client needs and consumer spending habits, the impact of competition and technological change on us, our ability to manage our growth effectively, including our ability to successfully integrate any business which we might acquire, and currency fluctuations. All forward-looking statements in this report are based upon information available to us as of the date of this report.We undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events, or otherwise, except as required by law. Critical Accounting Policies There have been no material changes to our critical accounting policies and estimates from the information provided in “Financial Statements”, included in our Annual Report on Form 10-K for the fiscal year ended September 30, 2011. The Company has no cash assets and no current liabilities as of September 30, 2011.The relevant accounting policies are listed below. Basis of Accounting The basis is United States generally accepted accounting principles. Cash and Cash Equivalents The Company considers all short-term investments with a maturity of three months or less at the date of purchase to be cash and cash equivalents. Use of Estimates In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period. Actual results could differ from those estimates. Advertising Advertising costs are expensed when incurred.The Company has not incurred any advertising expenses since inception. -12- Table of Contents Income Taxes The Company maintains deferred tax assets that reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes. These deferred tax assets consist of net operating loss carryforwards. The net deferred tax asset has been fully offset by a valuation allowance because of the Company’s history of losses. Utilization of operating losses and credits may be subject to substantial annual limitation due to ownership change provisions of the Internal Revenue Code of 1986, as amended and similar state provisions. The annual limitation may result in the expiration of net operating losses and credits before utilization. The income tax provision for the three months and nine months ended June 30, 2012 and 2011 and from inception (June 14, 2010) to June 30, 2012 was as follows: For the nine months ended June 30, 2012 For the nine months ended June 30, 2011 From Inception (June 14, 2010) to June 30, 2012 Current Tax Provision: Federal: Taxable income $ - $ - $ - Total current tax provision $ - $ - $ - Deferred Tax Provision: Federal: Loss carryforwards $ $ $ - Loss for the period $ $ $ Net loss carryforward Less valuation allowance Total net deferred tax assets $ - $ - $ - The company had the following deferred income tax assets as of June 30, 2012 and September 30, 2011: June 30, 2012 September 30, 2011 Net deferred tax assets $ Less: Valuation allowance Total net deferred tax assets $ - $ - The company provided a valuation allowance equal to the deferred income tax assets for the period ended June 30, 2012 and September 30, 2011 because it was not known whether future taxable income will be sufficient to utilize the loss carry forwards. The company did not identify any material uncertain tax positions. The company did not recognize any interest or penalties for unrecognized tax benefits. The federal income tax returns of the company are subject to examination by the IRS generally for three years after they file. Year end The Company’s fiscal year-end is September 30. -13- Table of Contents Recent Accounting Pronouncements The Company’s management has evaluated all the recently issued accounting pronouncements through the filing date of these financial statements and does not believe that any of these pronouncements will have a material impact on the Company’s financial position and results of operations. Overview of Current Operations Corporate History AcroBoo, Inc., which may also be referred to as AcroBoo, the Company, we, our and us, was organized on June 14, 2010 (Date of Inception) under the laws of the State of Nevada, as AcroBoo, Inc. We were incorporated as a subsidiary of Jagged Peak, Inc. a Nevada corporation. AcroBoo, Inc. Business Plan We are an online e-commerce and supply chain solutions and services provider. We are built on an EDGE ECP OMS software platform that empowers multi-national corporations to successfully sell online and through other sales channels at multiple distribution points. We will offer products through different websites that includes, but is not limited to: sunglasses, camping equipment, coffee products, home tools and lighting products. While managing our own online stores, we were often approached by companies who needed help establishing an online presence. We leverage our knowledge and infrastructure to offer services to assist other retailers to expand their sales channel to the Web. Our services have evolved to include online retailing, e-channel development, e-marketing, and brand protection solutions. Management views these as important abilities in running an on-line business and they are part of our operation to sell products and protect our brands. On occasion, we plan to sell these services to clients desiring to run an on-line business but do not have their own in-house expertise. This is only expected to be a small portion of our business in the beginning years as we build up the number of products we sell on-line. We plan to search for new solutions that harness the power of the Internet to help companies drive revenue and expand our business. We generate most of our revenues based on a percentage of the customers’ sales. Management expects a small percent of our revenues will be generated from other marketing services. Sales and Marketing We plan to market our products and services through online direct and indirect sales channels. We will conduct our principal sales and marketing activities from corporate headquarters. We plan to develop a network of agents who assist in selling our products globally. We intend to utilize these and future relationships with software and service organizations to enhance our sales and marketing position. These independent distributors and resellers will distribute our product lines domestically and in foreign countries. These vendors typically sell their own consulting and systems integration services in conjunction with licensing our products. We support our sales activities by conducting a variety of marketing programs including online marketing, public relations, direct marketing, advertising, trade shows, product seminars, user group conferences and ongoing customer communication and industry analysts programs. We plan to participate in industry conferences such as those organized by the IRCE and shop.org. We also plan to engage in third-party software alliance programs with other software vendors. These programs generally provide some type of assistance for developing or marketing software products which are compatible with products of the other party. -14- Table of Contents Customer Service and Support We will provide the following services and support to our customers: We will help our customers to place orders thought customer services call centers. Provide information on product and order status and return services. Training Support. We offer our customers a professional implementation program that facilitates rapid implementation of our software products. We will help customers define the nature of their project and subsequently proceed through the implementation process. We will provide training for all users and managers involved. We will first establish measurable financial and logistical performance indicators and then evaluate them for conformance during and after implementation. Additional services beyond implementation can include post-implementation reviews and benchmarks to further enhance the benefits to customers. General Training Services. We will offer our customers post-delivery professional services consisting primarily of implementation and training services, for which we will charge on a daily basis. Customers that purchase implementation services will receive assistance in integrating our solution with existing software applications and databases. Maintenance and Support Services. We will provide our customers with ongoing product support services. Typically, we expect to enter into support or maintenance contracts with customers for an initial one year term, with a renewal for additional periods thereafter. Under these contracts, we will provide telephone consulting, product updates and releases of new versions of products previously purchased by the customer, as well as error reporting and correction services. We will also provide ongoing support and maintenance services through telephone, electronic mail and web-based support, using a call logging and tracking system for quality assurance. Competition Our competitors are diverse and offer a variety of solutions directed at various aspects of the supply chain, as well as the enterprise application market as a whole. Our existing competitors include: · Etailers such as Amazon, eBay and GSI and Sure SourceInternal development efforts by corporate information technology companies. To the extent such vendors develop or acquire systems with functionality comparable to our products, their significant installed customer base, long-standing customer relationships and ability to offer a broad solution could provide a competitive advantage over our products. We also expect to face additional competition as other established and emerging companies enter the market for collaborative e-commerce and supply chain management software and new products and technologies are introduced. In addition, current and potential competitors have made and may continue to make strategic acquisitions or establish cooperative relationships among themselves or with third parties, thereby increasing the ability of their products to address the needs of our prospective customers. Accordingly, it is possible that new competitors or alliances among current and new competitors may emerge and rapidly gain significant market share. Increased competition could result in fewer customer orders, reduced gross margins and loss of market share. The principal competitive factors in the target markets in which we compete include product functionality and quality, domain expertise, integration technologies, product suite integration, breadth of products and related services such as customer support, training and implementation services. Many of our competitors and potential competitors have a broader worldwide presence, longer operating histories, significantly greater financial, technical, marketing and other resources, greater name recognition, and a larger installed base of customers than we have. Some competitors have become more aggressive with their prices, payment terms and issuance of contractual implementation terms or guarantees. In order to be successful in the -15- Table of Contents future, we must continue to develop innovative software solutions and respond promptly and effectively to technological change and competitors’ innovations. We may also have to lower prices or offer other favorable terms. Our competitors may be able to respond more quickly to new or emerging technologies and changes in customer requirements or devote greater resources to the development, promotion and sale of their products. We believe that our principal competitive advantages are our comprehensive, integrated solutions, the ability of our solutions to generate business benefits for our customers, our investment in product development, our domain expertise, the ease of use of our software products, implementation services, and our ability to deliver rapid return on investment for our customers. Results of Operations for the three months ended June 30, 2012 For the three and nine months ended June 30, 2012 and from inception (June 14, 2010) to June 30, 2012, we earned revenues of $8,300, $24,700 and $121,910, respectively.Revenues for the three and nine month periods ended June 30, 2011 were $33,560 and $47,550, respectively. Revenues were earned primarily from sale of merchandise on our websites. Costs of sales for the three and nine months ended June 30, 2012 and from inception (June 14, 2010) to June 30, 2012 were approximately $900, $9,900 and $55,655, respectively. Cost of sales for the three and nine month periods ended June 30, 2011 were $27,000 and 36,020, respectively. Costs of sales primarily consisted of product purchased for re-sale on our websites. For the three and nine months ended June 30, 2012 and from inception (June 14, 2010) to June 30, 2012, we incurred marketing and sales costs of $200, $54,400 and $84,230, respectively and salaries of $10,600, $145,100 and $199,830, respectively.For the three and nine months ended June 30, 2012 and from inception (June 14, 2010) to June 30, 2012, we incurred contract labor costs of $2,900, $43,600 and $91,060, respectively.For the three and nine months ended June 30, 2012 and from inception (June 14, 2010) to June 30, 2012, we incurred general and administrative costs of $1,100, $22,900 and $49,340, respectively. For the three and nine months ended June 30, 2011 we incurred marketing and sales costs of $10,120 and $22,760, respectively. During these same periods, we incurred salaries of $19,040 and $33,910, respectively. Contract labor during these periods was $25,750. For the three and nine months ended June 30, 2011 we incurred general and administrative costs of $7,810 and $18,565, respectively. Going Concern In our September 30, 2011 year-end financials, our auditor issued an opinion that our financial condition raises substantial doubt about our ability to continue as a going concern. The financial statements included with this quarterly report have been prepared in accordance with generally accepted accounting principles applicable to a going concern which contemplates the realization of assets and the satisfaction of liabilities and commitments in the normal course of business. For the three and nine months ended June 30, 2012 and from inception (June 14, 2010) to June 30, 2012, we earned revenues of $8,300, $24,700 and $121,910, respectively.Revenues for the three and nine month periods ended June 30, 2011 were $33,560 and $47,550, respectively. Revenues were earned primarily from sale of merchandise on our websites. Costs of sales for the three and nine months ended June 30, 2012 and from inception (June 14, 2010) to June 30, 2012 were approximately $900, $9,900 and $55,655, respectively. Cost of sales for the three and nine month periods ended June 30, 2011 were $27,000 and 36,020, respectively. Costs of sales primarily consisted of product purchased for re-sale on our websites. For the three and nine months ended June 30, 2012 and from inception (June 14, 2010) to June 30, 2012, we incurred marketing and sales costs of $200, $54,400 and $84,230, respectively and salaries of $10,600, $145,100 and $199,830, respectively.For the three and nine months ended June 30, 2012 and from inception (June 14, 2010) to June 30, 2012, we incurred contract labor costs of $2,900, $43,600 and $91,060, respectively.For the three and nine months ended June 30, 2012 and from inception (June 14, 2010) to June 30, 2012, we incurred general and administrative costs of $1,100, $22,900 and $49,340, respectively. -16- Table of Contents For the three and nine months ended June 30, 2011 we incurred marketing and sales costs of $10,120 and $22,760, respectively. During these same periods, we incurred salaries of $19,040 and $33,910, respectively. Contract labor during these periods was $25,750. For the three and nine months ended June 30, 2011 we incurred general and administrative costs of $7,810 and $18,565, respectively. As of June 30, 2012, we have accumulated operating losses of approximately $359,105 since inception.Our ability to continue as a going concern is contingent upon the successful completion of additional financing arrangements and our ability to achieve and maintain profitable operations. Management plans to raise equity capital to finance our operating and capital requirements.Amounts raised will be used for further development of our products, to provide financing for marketing and promotion, to secure additional property and equipment, and for other working capital purposes.While we are putting forth our best efforts to achieve the above plans, there is no assurance that any such activity will generate funds that will be available for operations. These conditions raise substantial doubt about our ability to continue as a going concern.Our financial statements do not include any adjustments that might arise from this uncertainty. Management plans to raise equity capital to finance our operating and capital requirements.Amounts raised will be used for further development of our products, to provide financing for marketing and promotion, to secure additional property and equipment, and for other working capital purposes.While we are putting forth our best efforts to achieve the above plans, there is no assurance that any such activity will generate funds that will be available for operations. These conditions raise substantial doubt about our ability to continue as a going concern.Our financial statements do not include any adjustments that might arise from this uncertainty. Summary of any product research and development that we will perform for the term of our plan of operation Our future success depends in part upon our ability to respond to changing customer requirements, develop and introduce new or enhanced products, and keep pace with technological developments and emerging industry standards.We focus our development efforts on several areas, including, but not limited to, enhancing operability of our products across distributed and changing heterogeneous hardware platforms, operating systems and relational databases, and adding functionality to existing products.These development efforts will continue to focus on deploying applications within a multi-tiered ERP and supply chain environment, including the Internet. Expected purchase or sale of plant and significant equipment We do not anticipate the purchase or sale of any plant or significant equipment; as such items are not required by us at this time. Employee As of June 30, 2012, we have one employee.We are dependent upon Mr. Furlong for our future business development. As our operations expand, we anticipate our need to hire additional employees, consultants and professionals. Liquidity and Capital Resources Our balance sheet as of June 30, 2012 reflects $7,700 in cash and $0 in accounts receivable.As June 30, 2012 we had liabilities of $227,100 due to related party and $7,480 of accounts payable.Cash and cash equivalents from inception to date have not been sufficient to provide the operating capital necessary to operate to date. We have relied on contributed capital to fund our operations. Contributed capital as of June 30, 2012 was $130,600. -17- Table of Contents A critical component of our operating plan impacting our continued existence is the ability to obtain additional capital through additional equity and/or debt financing. We have limited financial resources available, which has had an adverse impact on our liquidity, activities and operations.These limitations have adversely affected our ability to obtain certain projects and pursue additional business.Without realization of additional capital, it would be unlikely for us to continue as a going concern.In order for us to remain a Going Concern, we will need to find additional capital.Additional working capital may be sought through additional debt or equity private placements, additional notes payable to banks or related parties (officers, directors or stockholders), or from other available funding sources at market rates of interest, or a combination of these.The ability to raise necessary financing will depend on many factors, including the nature and prospects of any business to be acquired and the economic and market conditions prevailing at the time financing is sought.No assurances can be given that any necessary financing can be obtained on terms favorable to us, or at all. Our sole officer/director has agreed to contribute funds to our operations, in order to keep us fully reporting for the next twelve (12) months, without seeking reimbursement for funds contributed. As a result of our current limited available cash, no officer or director received compensation through the quarter ended June 30, 2012.We have no employment agreements in place with our officers. Funding Requirements We need funding to fully execute our business plan.We will require at least $3,000,000 to build our infrastructure, market our services and build a client base. If we raise less than $3,000,000, we still can build its infrastructure, but to a smaller degree.Limited funding will not preclude us from moving forward with our business plan.Once the business begins to operate and generate sales, management expects accounts receivable balances and thus a significant amount of working capital will not be necessary until we desire to expand the products (increase in inventory). Future funding could result in potentially dilutive issuances of equity securities, the incurrence of debt, contingent liabilities and/or amortization expenses related to goodwill and other intangible assets, which could materially adversely affect our business, results of operations and financial condition.Any future acquisitions of other businesses, technologies, services or product(s) might require us to obtain additional equity or debt financing, which might not be available on terms favorable to us, or at all, and such financing, if available, might be dilutive. Off-Balance Sheet Arrangements We does not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. Critical Accounting Policies and Estimates Revenue Recognition:We recognize revenue from product sales once all of the following criteria for revenue recognition have been met: pervasive evidence that an agreement exists; the services have been rendered; the fee is fixed and determinable and not subject to refund or adjustment; and collection of the amount due is reasonably assured. New Accounting Standards Management has evaluated recently issued accounting pronouncements and concluded that they will not have a material effect on the financial statements as of June 30, 2012. -18- Table of Contents ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 4.CONTROLS AND PROCEDURES. Under the supervision and with the participation of our management, including the Principal Executive Officer and Principal Financial Officer, we have evaluated the effectiveness of our disclosure controls and procedures as required by Exchange Act Rule 13a-15(b) as of the end of the period covered by this report. Based on that evaluation, the Principal Executive Officer and Principal Financial Officer have concluded that these disclosure controls and procedures are effective. There was no change in our internal control over financial reporting during the quarter ended June 30, 2012 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II. OTHER INFORMATION ITEM 1A.RISK FACTORS. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. On November 9, 2010, we filed a Form S-1 registration statement with the U.S. Securities and Exchange Commission (“SEC”).The registration statement was declared effective by the SEC on April 7, 2011.Jagged Peak (the former parent corporation) shareholders received one (1) share of our common stock for every ten (10) shares of Jagged Peak owned on May 10, 2011, the record date, for a total of 1,624,732 shares of common stock issued and outstanding. ITEM 6.EXHIBITS. Incorporated by reference Filed Exhibit Description Form Date Exhibit herewith Articles of Incorporation, as currently in effect S-1 11/09/10 Bylaws, as currently in effect S-1 11/09/10 Letter from DeJoya Griffith, LLC. 8-K 7/01/13 Certification of Principal Executive Officer and Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. X Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. X -19- Table of Contents 101.INS XBRL Instance Document. X 101.SCH XBRL Taxonomy Extension – Schema. X 101.CAL XBRL Taxonomy Extension – Calculations. X 101.DEF XBRL Taxonomy Extension – Definitions. X 101.LAB XBRL Taxonomy Extension – Labels. X 101.PRE XBRL Taxonomy Extension – Presentation. X -20- Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused thisreport to be signed on its behalf by the undersigned thereunto duly authorized on this 10th day of October, 2013. ACROBOO, INC. (the “Registrant”) By: DANIEL R. FURLONG Daniel R. Furlong President, Principal Executive Officer, Principal Financial Officer, Principal Accounting Officer, Secretary/Treasurer and member of the Board of Directors -21- Table of Contents EXHIBIT INDEX Incorporated by reference Filed Exhibit Description Form Date Exhibit herewith Articles of Incorporation, as currently in effect S-1 11/09/10 Bylaws, as currently in effect S-1 11/09/10 Letter from DeJoya Griffith, LLC. 8-K 7/01/13 Certification of Principal Executive Officer and Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. X Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. X 101.INS XBRL Instance Document. X 101.SCH XBRL Taxonomy Extension – Schema. X 101.CAL XBRL Taxonomy Extension – Calculations. X 101.DEF XBRL Taxonomy Extension – Definitions. X 101.LAB XBRL Taxonomy Extension – Labels. X 101.PRE XBRL Taxonomy Extension – Presentation. X -22-
